57 F.3d 1065NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Charles L. BAZEN, Petitioner-Appellant,v.STATE of South Carolina;  Attorney General of The State ofSouth Carolina, Respondents-Appellees.
No. 94-7162.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 18, 1995.Decided:  June 16, 1995.

Charles L. Bazen, Appellant Pro Se.
D.S.C.
DISMISSED.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's order dismissing without prejudice his 28 U.S.C. Sec. 2254 (1988) petition for failing to exhaust state court remedies.  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge, and find no reversible error.  Bazen filed certain papers after entry of the magistrate judge's report and recommendation which could show that he requested and was denied certiorari from the South Carolina Supreme Court.  However, these papers are excerpts from complete documents, and lack sufficient specificity to ascertain if they are related to this action.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Bazen v. South Carolina, No. CA-94-2244 (D.S.C. Sept. 21, 1994).  The dismissal is without prejudice and will allow Bazen to present additional evidence to the district court in later post-conviction proceedings.  Additionally, we deny Bazen's motion for court appointed counsel.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED